Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.126 Page 1 of 21




 1   Ann E. Menasche, State Bar No. 74774
     ann.menasche@disabilityrightsca.org
 2
     Nichole Marie Mendoza, State Bar No. 276632
 3   Nichole.mendoza@disabilityrightsca.org
     DISABILITY RIGHTS CALIFORNIA
 4
     530 B Street, Suite 400
 5   San Diego, CA 92101
     Phone: (619) 814-8524
 6
     Fax: (619) 239-7906
 7
 8   Ben Conway, State Bar No. 246410
 9   ben.conway@disabilityrightsca.org
     DISABILITY RIGHTS CALIFORNIA
10   350 South Bixel Street, Suite 290
11   Los Angeles, CA 90017
     Phone: (213) 213-8000
12   Fax (213) 213-8001
13   Attorneys for Plaintiff
14
                              UNITED STATES DISTRICT COURT
15                           SOUTHERN DISTRICT OF CALIFORNIA
16
17   DONNA DUARTE,                            Case No.: 19-cv-1441 AJB KSC

18              Plaintiff,                    PLAINTIFF’S MEMORANDUM OF
19                                            POINTS AND AUTHORITIES IN
          vs.                                 OPPOSITION TO MOTION TO
20                                            COMPEL ARBITRATION AND
21   MISSION FEDERAL CREDIT                   STAY JUDICIAL PROCEEDINGS
     UNION,
22                                            Judge: Hon. Anthony J. Battaglia
23              Defendant.
                                              Hearing Date: January 2, 2020
24                                            Hearing Time: 2:00 p.m.
25                                            Courtroom: 4A
26                                            Complaint filed: July 31, 2019
27
28


                                          1   19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.127 Page 2 of 21




 1                               TABLE OF CONTENTS
 2   I. INTRODUCTION ................................................................................................... 5

 3   II. STATEMENT OF FACTS .................................................................................... 5
 4
        A. Background ........................................................................................................ 5
 5
 6      B. Provisions of the Agreement .............................................................................. 7

 7      C. Arbitration costs and procedures versus Federal litigation ................................ 8
 8
     III. ARGUMENT ........................................................................................................ 9
 9
10       A. An Arbitration Agreement may be invalidated on the same basis as other
           contracts. ............................................................................................................ 9
11
12       B. There was no mutual assent and therefore no valid contract to arbitrate was
           ever formed between MFCU and Ms. Duarte ................................................. 10
13
14       C. Even if a contract existed to arbitrate, it is both procedurally and substantively
           unconscionable and cannot be enforced .......................................................... 14
15
16             1. The Agreement is procedurally unconscionable to a high degree……….15

17             2. The Agreement is Substantively Unconscionable……………………….17
18       D. The offending provisions of the Agreement cannot be severed resulting in the
           entire contract being unenforceable ................................................................. 19
19
20       E. The provision delegating the decision regarding the validity of the Agreement
            to an arbitrator is unenforceable ...................................................................... 19
21
22   IV. CONCLUSION .................................................................................................. 21
23
24
25
26
27
28


                                                                2     19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.128 Page 3 of 21




 1                                           TABLE OF AUTHORITIES
 2
     Statutes
 3
     9 U.S.C. § 2 ............................................................................................................ 9,20
 4
     California Civil Code §15550 ................................................................................... 11
 5
 6   Fed. Rules Civ. Pro. 26-37.................................................................................... 9, 18

 7   Cases

 8   Armendariz vs. Foundation Health Psychcare Services, Inc., 24 Cal. 4th 83, (2000)
 9     ..................................................................................................................... 9, 15, 18

10   Ashbey v. Archstone Property Mgmt, Inc., 785 F. 3d 1320, 1323 (9th Cir. 2015)..... 9
11
     AT&T Mobility LLC vs. Concepcion, 563 U.S. 333, 339)........................................ 10
12
13   AT&T Technologies, Inc. v. Communications Workers of America, 475 U.S. 643,
       649 (1986) ................................................................................................. 10, 19, 20
14
15   Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 444 (2006) .............. 10, 11
16   Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F. 3d 1126, 1130 (9th Cir.
17     2000) ...................................................................................................................... 9
18   Circuit City Stores, Inc., v. Adams, 279 F. 3d 889, 892 (9th Cir. 2002) .................. 14
19
     Cole v. Burn’s Intern. Security, 105 F. 3d 1465, 1482 (D.C. Cir 1197)…………...18
20
21   Concrete Pipe & Prods. of Cal., Inc. v. Constr. Laborers Pension Tr. for S. Cal.,
       508 U.S. 602, 622 (1993)...................................................................................... 11
22
23   Doctor’s Assoc. Inc. v. Casarotto, 517 U.S. 681, 687 (1996)……………………..10
24   Donovan v. RRL Corp., 26 Cal.4th 261, 270 (2001) ................................................ 13
25
     Guieterrez v. Autowest, Inc. 114 Cal. App. 4th 77, 89 (2003) ................................. 16
26
27   Magno v. The College Network, 1 Cal. App. 5th 277, 287 (2016) ..................... 16, 19
28   Pinela v. Neiman Marcus Group, Inc., 238 Cal. App. 4th 227, 256 (2016) ........ 15,19

                                                                 3      19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.129 Page 4 of 21




 1   Nat'l Fed'n of the Blind v. The Container Store, Inc., 904 F.3d 70, 81 (1st Cir. 2018)
       ................................................................................................................... 11, 13, 14
 2
 3   Newton v. Am. Debt Servs., Inc., 854 F. Supp. 2d 712, 720–21 (N.D. Cal. 2012),
       aff'd, 549 F. App'x 692 (9th Cir. 2013). ......................................................... 11, 13
 4
 5   Nielsen Contracting, Inc. v. Applied Underwriters, Inc., 22 Cal. App. 5th 1096,
       1109 (2018) ........................................................................................................... 19
 6
 7   Norcia v. Samsung Telecomms. Am., LLC, 845 F.3d 1279, 1285 (9th Cir. 2017) ... 12
 8
     Penilla v. Westmont Corporation, 3 Cal. App. 5th 205, 215 ............................... 4, 16
 9
     Rapp v. Anaheim Terrace Care Center, LLC, 2018 WL 3763325 ........................... 14
10
11   Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63 (2010)............................................... 20
12
     Rosenthal v. Great W. Fin. Sec. Corp., 14 Cal.4th 394, 413 (1996) ........................ 11
13
14   Sanford v. MemberWorks, Inc. 483 F.3d 956, 962 (9th Cir.2007) ........................... 11

15   Serafin v. Balco Properties Ltd., LLC, 235 Cal. App. 4th 165, 177-178 (2015)…..
16   ……………………………………………………………………………...15, 17, 18

17
     Stirlen v. Supercuts, 51 Cal. App. 4th 1519, 1542. .................................................. 18
18
19   Ting v. AT &T, 319 F 3d. 1126 (9th Cir. 2003) ........................................................ 15

20   United Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582 (1960).
21     ............................................................................................................................... 10

22
23
24
25
26
27
28


                                                                  4      19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.130 Page 5 of 21




 1       I. INTRODUCTION
 2       Defendant has moved to compel arbitration of Plaintiff’s disability
 3   discrimination claims based on a purported agreement that the deaf and visually
 4   impaired Plaintiff never signed, had no awareness of, and would have been unable
 5   to read even if she had seen it. Because an agreement to arbitrate was never formed
 6   in the first instance and even if a contract existed, it is both procedurally and
 7   substantially unconscionable and therefore may not be enforced, Defendant’s
 8   motion must be denied.
 9       II. STATEMENT OF FACTS
10          A. Background
11       Plaintiff DONNA DUARTE is a 54-year-old person who has been deaf since 2004
12   and also has a deteriorating vision condition. Ms. Duarte speaks American Sign
13   Language (ASL) and requires the use of an ASL interpreter to orally communicate.
14   Ms. Duarte has been a member of Mission Federal Credit Union (MFCU) since 1985.
15   (Duarte Decl., ¶ 6). She filed suit against MFCU under the Americans with
16   Disabilities Act (“ADA”), and also under two California civil rights statutes, the
17   Unruh Act (“Unruh’) and the Disabled Person’s Act (“DPA”), alleging that MFCU
18   had refused to provide her with effective communication at its branches and through
19   its automated phone system.
20       Starting in 2011, Ms. Duarte’s visual impairment required that she use an extra-
21   large sized font size of 16 points in order to be able to read. As of two years ago, she
22   began requiring an 18-point font in order to read. (Duarte Decl., ¶7).
23       MFCU has moved to compel arbitration based on its claim that Ms. Duarte
24   received and agreed to be bound by an agreement to arbitrate contained within a four-
25   page document, unsigned by either party, entitled “Mission Federal Credit Union
26   Agreements and Disclosures,” (hereinafter “Agreement”). (Doc. No. 8-2, Exh. A).1
27
28   1
      The bottom of Agreement contains the following reference “AA-D-1/19.” We
     presume that this refers to the date of this version of the agreement as being January
                                               5 19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.131 Page 6 of 21




 1   According to Defendant, the arbitration provisions were first added to its agreement
 2   in 2012, close to three decades after Ms. Duarte had first joined MFCU. (Doc. No. 8-
 3   2 at ¶5). By 2012, Ms. Duarte already required an extra-large font size to read.
 4   (Duarte decl., ¶ 7). The text of the Agreement produced by Defendant is printed in a
 5   very small 8.5 font except for headings that are printed in a still small 9.0 font.
 6   (Menasche Decl., ¶ 2). Page two of the document contains a boxed paragraph,
 7   beginning, “Binding Arbitration Agreement,” which is also printed in 9 font size but
 8   in capital letters. The three paragraphs that follow describe the arbitration provisions
 9   including the delegation clause (delegating the decision of arbitrability to the
10   arbitrator) in 8.5 type. (Menasche Decl. ¶2).
11      Ms. Duarte has no recollection of ever receiving the Agreement, nor of receiving
12   any similar document or any written notification of the addition of an arbitration
13   provision either in person or by mail. She also has no recollection of ever signing
14   any agreement to arbitrate or ever having such an agreement explained to her orally,
15   which would have required the use of an ASL interpreter or other technology. If Ms.
16   Duarte had received this or a similar document in the mail containing an arbitration
17   provision, or any written notice notifying her of the addition of an arbitration
18   provision which used the same font size, or any font size not large enough to
19   accommodate her visual impairment, she would have been unable to read it. And if
20   she had been informed of an agreement to arbitrate which would waive her ability to
21   pursue civil rights claims in court, she would have declined to do so, and taken her
22   business elsewhere. (Duarte Decl., ¶¶ 1-16).
23      Defendant has produced no evidence with its motion to contradict the testimony
24   in Ms. Duarte’s declaration: no agreement purportedly signed by Ms. Duarte when
25   she first joined MFCU in 1985 nor any agreement or document that she may have
26   signed at any point thereafter. (Doc. No. 8, 8-1, 8-2). Defendant’s declarations do not
27
28
     1, 2019. No older versions of a membership agreement have been produced with
     Defendant’s motion.
                                          6 19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.132 Page 7 of 21




 1   provide any specific testimony that would show that Ms. Duarte was presented with
 2   or mailed any written agreement containing a binding arbitration clause nor that she
 3   was effectively notified of or had actual knowledge of the addition of an arbitration
 4   clause to her arrangement with MFCU. (Doc. No. 8-1, 8-2.)
 5         B. Provisions of the Agreement
 6      The Agreement provided by Defendant is directed at new MFCU members at the
 7   time they first submit a membership application. (Doc. No. 8-2 at ¶ 2). It begins with:
 8   “Welcome to Mission Federal Credit Union” followed by a box stating: “Important
 9   Information About Opening a New Account.” The Agreement goes on to state:
10   “When you sign the Membership Application, you and each joint member or
11   authorized signer on your account agrees to this, and any other account you have with
12   us, is subject to all Agreements and Disclosures, to applicable fee and rate schedules,
13   and to our bylaws, policies and procedures.”
14      Significant general provisions of the Agreement include:
15      1. Introductory Paragraph: “If any provision of these Agreements is deemed
           void or invalid, the rest of these Agreements will remain in full force and
16
           effect.” (p.1.)
17      2. Amendments: “We reserve the right to amend the terms and conditions
           discussed in these Agreements and Disclosure at our discretion. If you
18
           maintain your account(s) after the effective date of change, you indicate your
19         agreement to the amendment(s). Mission Fed will inform you of
           amendments affecting your rights and obligations in accordance with
20
           governing regulations.” (p. 1.)
21      3. Waiver of Rights: “You hereby waive all defenses and claims as contained
           within all applicable statutes of limitations.” (p. 1.)
22
        4. Membership Agreement: “…You agree to be responsible for actual
23         attorneys’ fees and court costs if Mission Fed finds it necessary to take legal
           action against you to recover monies due as a result of your improper
24
           handling of your accounts.” (p. 1.)
25      5. Security Interest/Statutory Lien: “By signing the Mission Fed Membership
26         card and/or through your use of any account or service, you acknowledge and
           grant to Mission Fed a consensual lien and security interest in all share
27         accounts and collateral securing loans whether direct, indirect, contingent or
28         secondary, and regardless of source, except where prohibited by law….You
           agree to hold Mission Fed harmless against damages, expenses, liabilities and

                                             7    19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.133 Page 8 of 21




 1         losses as a result of any claim, action or demands arising from claims
           occurring as a result of the exercise of our lien rights including an
 2
           administrative freeze or account holds.” (p. 2.)
 3
        The binding arbitration portion of the Agreement on page 2 provides in relevant
 4
     part as follows:
 5
     “Binding Arbitration Agreement (“Agreement”) – Please read this Agreement
 6   carefully as it contains an arbitration provision that substantially limits your and
 7   Mission fed’s right to bring a legal action in a judicial forum. Except as specifically
     provided herein, this agreement waives your right to trial before a judge in a court
 8   of law, including the right to a jury trial and the right to participate in a class action
 9   proceeding in arbitration.”
10   “Agreement to Arbitrate Disputes and Claims – In order to provide a cost-
     effective, expeditious and impartial forum for the resolution of disputes which may
11
     arise between you and Mission Fed (“Parties”), the Parties hereby agree that all
12   disputes between the Parties, shall be resolved by the following arbitration
     process…All disputes or claims of any nature, including but not limited to statutory,
13
     regulatory, common law, and equitable claims arising from or relating in any way to
14   all agreements, relationships, accounts, loans or security agreements between the
15   Parties…any rights, privileges or services you have received from us or may receive
     in the future…or the validity of this Agreement, shall be resolved by binding
16   Arbitration unless otherwise limited by applicable law.”
17   “Arbitration procedure – …Either party may submit a dispute to binding
18   arbitration at any time. Each arbitration, including the selection of an arbitrator,
     shall be administered by the American Arbitration Association (“AAA”) unless
19   another arbitration administrator is mutually agreed upon by the Parties…Costs and
20   fees for arbitration shall be determined by the arbitrator selected.”
21   “Rights Preserved – This Agreement does not prohibit the Parties from exercising
22   any lawful rights or using other available remedies to preserve, foreclose, or obtain
     possession of real or personal property; exercise self-help remedies, including setoff
23   and repossession rights; or obtain provisional or ancillary remedies such as
24   injunctive relief, attachment garnishment, or the appointment of a receiver by a
     court of competent jurisdiction. Any applicable statutes of limitations shall apply to
25   any arbitration proceeding between the Parties. The provisions of this Agreement
26   to arbitrate shall survive termination, amendment or expiration of the relationship of
     the Parties…”
27
           C. Arbitration costs and procedures versus Federal litigation
28


                                               8   19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.134 Page 9 of 21




 1      The Commercial Arbitration Rules attached as Exhibit E to Defendant’s
 2   Declaration of Mark K. Worthge provide for payment of administrative filing fees
 3   usually by the filing party. (Doc. No. 8-1., Exh. E). Administrative fees for a case
 4   worth $75,000 or less are $1750, not including the hourly rate of the arbitrator.
 5   (Menasche Decl., ¶ 3). Arbitrators typically charge anywhere from $200 to $1000
 6   per hour or more plus expenses. This can add up to many thousands of dollars of
 7   arbitration expenses for the parties. (Menasche Decl., ¶¶ 4-5). In contrast, in the U.S.
 8   District Court, there is a $400 initial filing fee, and the cost of a jury, should the matter
 9   proceed to jury trial. The parties are not responsible for paying the Judge’s salary. In
10   arbitration, discovery is limited, with document exchange but no right to depositions
11   as exists in Federal Court. (Doc. No. 8-1 at 39); Fed. Rules Civ. Pro. 30. The
12   arbitrator has the discretion to assess fees, expenses, and compensation as the
13   arbitrator determines appropriate. The award may include attorneys’ fees “if all
14   parties have requested such an award or it is authorized by law or their arbitration
15   agreement.” (Doc. No. 8-1 at 48).
16      III. ARGUMENT
17          A. An Arbitration Agreement may be invalidated on the same basis as
               other contracts.
18
            Under the Federal Arbitration Act (FAA), arbitration clauses, “shall be valid,
19
     irrevocable, and enforceable, save upon such grounds as exist at law or in equity for
20
     the revocation of any contract.”         9 U.S.C. § 2. Thus, while valid arbitration
21
     agreements are generally enforceable, they may be invalidated on the same basis as
22
     other contracts. Armendariz vs. Foundation Health Psychcare Services, Inc., 24 Cal.
23
     4th 83, 98 (2000). For enforcement to take place, the parties must have reached an
24
     agreement to arbitrate. The party seeking to compel arbitration has the burden of
25
     showing (1) whether a valid agreement exists; and, (2) whether the agreement
26
     encompasses the dispute at issue. Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.
27
     3d 1126, 1130 (9th Cir. 2000); Ashbey v. Archstone Property Mgmt, Inc., 785 F. 3d
28
     1320, 1323 (9th Cir. 2015). In the absence of an agreement to submit a dispute to

                                                9    19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.135 Page 10 of 21




 1   arbitration, a party cannot be required to do so. AT&T Techs., Inc. v. Communication
 2   Workers of America, 475 U.S. 643, 648 (1986) (cites omitted).
 3         Even if an agreement can be proven to exist that encompasses the current
 4   dispute, it may be “invalidated by ‘generally applicable contract defenses, such as
 5   fraud, duress or unconscionability.’” AT&T Mobility LLC vs. Concepcion, 563 U.S.
 6   333, 339 (quoting Doctor’s Assoc. Inc. v. Casarotto, 517 U.S. 681, 687 (1996)).
 7          B. There was no mutual assent and therefore no valid contract to
               arbitrate was ever formed between MFCU and Ms. Duarte.
 8
 9          There are two types of challenges to a motion to compel arbitration that a party

10   may make related to the validity of an arbitration clause. Buckeye Check Cashing,

11   Inc. v. Cardegna, 546 U.S. 440, 444 (2006). The first challenge is to the validity of

12   the arbitration clause itself, and the second challenge goes to the validity of the entire

13   contract. Id. A challenge to the validity of the arbitration clause itself may be

14   considered by a court. Id. at 448–49.

15      Here, Ms. Duarte is specifically challenging the validity of the arbitration clause

16   including its delegability provision contained in the Agreement. (Doc. No. 8-2, Exh.

17   A). As such, this Court may properly decide whether a valid arbitration agreement

18   exists. This stems from the basic principle that arbitration is a matter of contract law,

19   and “a party cannot be required to submit to arbitration any dispute which he has not

20   agreed so to submit.” United Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363

21   U.S. 574, 582 (1960). Ms. Duarte has never agreed to arbitration in the event of a

22   dispute between her and MFCU. (Duarte Decl., ¶ 16). Ms. Duarte has no recollection

23   of ever receiving the Agreement, nor of receiving any similar document or any

24   written notification of the addition of the arbitration provision either in person or by

25   mail. (Duarte Decl. ¶¶10-16). Even if she had received it, she would not be able to

26   read it because of her visual impairments. (Duarte Decl., ¶3, ¶7). Further, even if Ms.

27   Duarte had been informed about it orally, such communication would need to be

28   through use of an ASL interpreter or some other technology because Ms. Duarte is a
     person who is deaf. (Duarte Decl., ¶3). In fact, it is the refusal of MFCU to provide
                                              10   19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.136 Page 11 of 21




 1   this service for Ms. Duarte which forms the basis of this lawsuit. Moreover,
 2   Defendant does not allege such an accommodation occurred in order for any oral
 3   communication about the arbitration provision to be accessible to Ms. Duarte.
 4   (Duarte Decl., ¶3).
 5      Further, Ms. Duarte declared that had she known about the arbitration provision,
 6   she would have taken her business elsewhere. (Duarte Decl., ¶13); See also Sanford
 7   v. MemberWorks, Inc. 483 F.3d 956, 962 (9th Cir.2007) (“When one party disputes
 8   ‘the making of the arbitration agreement,’ the [FAA] requires that ‘the court proceed
 9   summarily to the trial thereof’ before compelling arbitration under the agreement.”).
10      Under California law, the party seeking to compel arbitration has the burden of
11   proving its existence by a preponderance of the evidence. Rosenthal v. Great W. Fin.
12   Sec. Corp., 14 Cal.4th 394, 413 (1996); Newton v. Am. Debt Servs., Inc., 854 F. Supp.
13   2d 712, 720–21 (N.D. Cal. 2012), aff'd, 549 F. App'x 692 (9th Cir. 2013). This burden
14   requires the trier of fact to believe that the existence of a fact is more probable than
15   its nonexistence. Concrete Pipe & Prods. of Cal., Inc. v. Constr. Laborers Pension
16   Tr. for S. Cal., 508 U.S. 602, 622 (1993). Therefore, for Defendant’s Motion to
17   Compel Arbitration to be granted, the Court must decide it is more likely than not
18   that an agreement to arbitrate exists between Ms. Duarte and the MFCU according to
19   the following elements.
20      Per California Civil Code §15550, the existence of a contract requires: (1) parties
21   capable of contracting; (2) their consent; (3) a lawful object; and, (4) a sufficient
22   cause or consideration. In this case, Ms. Duarte never consented to the agreement to
23   arbitrate. California Civil Code § 1565 specifies consent must be: (1) free, (2) mutual,
24   and (3) communicated by each to the other. In this case, Ms. Duarte never gave her
25   consent, therefore, mutuality is lacking. Further, Defendant has not provided any
26   evidence showing Ms. Duarte communicated her consent to arbitration to MFCU.
27   See Nat'l Fed'n of the Blind v. The Container Store, Inc. quoting Buckeye, 546 U.S.
28   at 444 n.1 (A challenge to the formation of a contract can be done by showing that
     one party never agreed to the terms of the contract.).
                                            11 19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.137 Page 12 of 21




 1      Here, Defendant MFCU has not proven by a preponderance of the evidence the
 2   existence of a valid arbitration agreement between it and Ms. Duarte. While
 3   Defendant cites Kilgore for the proposition that, “The FAA leaves no place for the
 4   exercise of discretion, but instead mandates that courts shall direct the parties to
 5   proceed to arbitration on issues as to which an arbitration agreement has been
 6   signed,” Defendant fails to provide proof of Ms. Duarte’s signature on any document
 7   containing the   agreement to arbitrate. (Doc. No. 8, 8-1, 8-2). While MFCU
 8   Representative Jeanine Dodman states in her declaration that to become a member,
 9   one must fill out and sign a MFCU Membership Application and agree to be bound
10   by the terms of MFCU’s account agreements and disclosures, Defendant offers no
11   evidence that this actually occurred in Ms. Duarte’s specific case. (Doc. No. 8, 8-1,
12   8-2).
13      Further, Ms. Dodman declared that Ms. Duarte signed the Agreement upon
14   opening her account in 1985; however, there is no proof of this attached to Ms.
15   Dodman’s declaration. (Doc. No. 8-2 at ¶3). Ms. Dodman also declared that Ms.
16   Duarte has reaffirmed her purported agreement to arbitrate on several occasions by
17   signing signature cards, but offers no proof that Ms. Duarte would have understood
18   that by signing these signature cards she was agreeing to binding arbitration in the
19   event of a dispute between her and the MFCU. See Norcia v. Samsung Telecomms.
20   Am., LLC, 845 F.3d 1279, 1285 (9th Cir. 2017) (“an offeree ... is not bound by
21   inconspicuous contractual provisions of which he was unaware.”); (Doc. No. 8-2 at
22   ¶¶3-4.) Further, Ms. Dodman states that the arbitration clause was added in August
23   2012, and that Ms. Duarte would have been notified according to MFCU’s governing
24   regulations, however, Defendant does not offer proof that Ms. Duarte was actually
25   sent or presented with the agreement to arbitrate, and the governing regulations
26   referenced are not included. (Doc. No. 8-2 at ¶ 2). According to Ms. Duarte, it was
27   not until this litigation that she became aware of the Agreement, including the
28   agreement to arbitrate. (Duarte Decl., ¶9.) As such, Defendant offers no proof of
     mutual assent of the parties, as is its burden, to show the formation of a valid
                                           12 19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.138 Page 13 of 21




 1   agreement to arbitrate. See Donovan v. RRL Corp., 26 Cal.4th 261, 270 (2001) (“An
 2   essential element of any contract is the consent of the parties, or mutual assent.”).
 3      Additionally, and what is at the heart of this case, Defendant does not show how
 4   the Agreement was meaningfully and effectively communicated to Ms. Duarte even
 5   if it had been presented to her in the branch or by mail. Here, the Agreement is written
 6   in 8.5 to 9.0 font size, and according to Defendant, was only first available in August
 7   of 2012, at which time Ms. Duarte was only capable of reading 16-point font because
 8   of her visual impairment. (Menasche Decl. ¶2; Duarte Decl., ¶7; Doc. No. 8-2 at ¶5).
 9   Defendant provides no evidence or testimony regarding how this agreement to
10   arbitrate would have been meaningfully communicated to Ms. Duarte as she is a
11   person who is deaf. (Duarte Decl., ¶3). MFCU does not contend that it communicated
12   the arbitration clause to her through the use of an ASL interpreter or any other
13   technology which would have allowed Ms. Duarte to understand she was agreeing to
14   binding arbitration by signing MFCU signature cards. Ms. Duarte declared that if she
15   had known about the arbitration clause, she would have taken her business elsewhere.
16   (Duarte Decl., ¶ 13); See Newton v. American Debt Services, Inc., 854 F.Supp.2d 712
17   (N.D.Cal.2012) (A consumer's application for services with a debt settlement
18   company did not create an agreement to arbitrate, where there was no showing that
19   the arbitration terms, which were incorporated by reference into the application, were
20   available to the consumer when she signed the application.).
21      In an analogous case, a court denied a defendant’s motion to compel arbitration
22   because the defendant did not prove the agreement to arbitrate was reasonably
23   communicated to plaintiffs, who were people who are blind, and as such, there was
24   no mutual assent. Similar to MFCU, the defendant in that case did not “suppl[y] any
25   evidence to contradict the plaintiff[s'] claim that [they] never read” or were otherwise
26   made aware of the terms and conditions of the loyalty program to which the
27   agreement to arbitrate was attached. See Nat'l Fed'n of the Blind v. The Container
28   Store, Inc., 904 F.3d 70, 81 (1st Cir. 2018).


                                             13      19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.139 Page 14 of 21




 1       Moreover, in Nat'l Fed'n of the Blind, the contention that defendant store
 2   associates were present to inform the in-store plaintiffs of the terms and conditions
 3   applicable to the loyalty program was unavailing to the court without any evidence
 4   that it was actually done. Nat'l Fed'n of the Blind v. The Container Store, Inc., 904
 5   F.3d 70, 83 (1st Cir. 2018). Like the court in that case, based upon the lack of any
 6   evidence that Ms. Duarte had any knowledge, actual or constructive, that the
 7   arbitration terms applied to her membership with MFCU, this Court should conclude
 8   that MFCU failed to meet its burden of establishing that an agreement to arbitrate
 9   was ever consummated between MFCU and Ms. Duarte. Id. 904 F.3d at 84; See also
10   Rapp v. Anaheim Terrace Care Center, LLC, 2018 WL 3763325 (a court denied
11   defendants' motion to compel arbitration because defendants did not explain how the
12   contents of an agreement to arbitrate were adequately explained to the plaintiff who
13   was a woman who was deaf and required the use of ASL adaptive technologies to
14   communicate with the world, and there was no indication that any such technology
15   was used.).
16       In conclusion, Ms. Duarte respectfully requests this Court deny Defendant’s
17   Motion to Compel Arbitration and Stay Judicial Proceedings because, as
18   demonstrated above, no valid agreement to arbitrate exists between Ms. Duarte and
19   MFCU.
20
            C. Even if a contract existed to arbitrate, it is both procedurally and
21             substantively unconscionable and cannot be enforced.
22
           Federal courts apply ordinary state contract law principles to determine the
23
     validity of a contract to arbitrate. Circuit City Stores, Inc., v. Adams, 279 F. 3d 889,
24
     892 (9th Cir. 2002).2 Under California law, any contract, including an agreement to
25
26
     2
27     Defendant’s claim in its opening brief that the defense of unconscionability only
     applies to employees in employment cases misstates the law. Cases outside of the
28
     employment context include Penilla v. Westmont Corp, 3 Cal. App. 5th 205 (2016)
     (involving mobile home park residents who brought claims under contracts, torts,
                                            14 19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.140 Page 15 of 21




 1   arbitrate, that is both procedurally and substantively unconscionable, cannot be
 2   enforced. Armendariz at 98-99. Procedural unconscionability focuses on oppression
 3   or surprise due to unequal bargaining power while the substantive element refers to
 4   overly harsh or one-sided results. Pinela v. Neiman Marcus group, Inc., 238 Cal.
 5   App. 4th 227, 240 (2015). Though both elements must be present, they need not be
 6   present in the same degree. Courts apply a sliding scale in which “the more
 7   substantively oppressive the contract term, the less evidence of procedural
 8   unconscionability is required to come to the conclusion that the terms are
 9   unenforceable and vice versa.” Id., citing Serafin v. Balco Properties Ltd., LLC, 235
10   Cal. App. 4th 165, 178 (2015); See also Ting v. AT &T, 319 F 3d. 1126 (9th Cir.
11   2003).
12              1. The Agreement is procedurally unconscionable to a high degree.
13         Oppression is held to exist when there is a “contract of adhesion.” A contract
14   of adhesion is a standardized contract imposed and drafted by the more powerful
15   party where there is an inequality of bargaining power and therefore no real
16   negotiation or meaningful choice but merely the opportunity to adhere to the
17   contract as is or reject it (“take it or leave it.”) Pinela at 242-243 (cites omitted). A
18   contract of adhesion contains at least a minimum degree of procedurally
19   unconscionability. Pinela at 244.
20       Unquestionably, the Agreement herein is a typical “take it or leave it” adhesion
21   contract drafted by the more powerful party, MCFU, with no opportunity for Plaintiff
22   or other members to negotiate its terms. Even if she had been informed of the addition
23   of an arbitration provision, Plaintiff’s only option would have been to close her
24   account. See Ting v. AT&T in which the contract was considered procedurally
25
26
27
     and the Fair Employment and Housing Act); and, Ting v. AT&T, 319 F. 3d 1126
28
     (9th Cir. 2003) (involving a residential customer suing a telecommunications carrier
     under state contract and consumer protection laws).
                                             15 19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.141 Page 16 of 21




 1   unconscionable when the customer’s only option, if he wished to reject the
 2   company’s amendment, was to close the account. Ting at 1150.
 3       But in the instant case there is more – a strong element of “surprise” that results
 4   in a high degree of procedural unconscionability. “Surprise” involves the extent to
 5   which the terms of the bargain were hidden– in this case the addition of an arbitration
 6   provision almost decades after Plaintiff’s account was first opened with no evidence
 7   of Plaintiff’s receipt of adequate notice of its existence or indeed, any notice at all.
 8   See Magno v. The College Network, 1 Cal. App. 5th 277, 287 (2016) (where a high
 9   degree of procedural unconscionability was found based on the fact that “Plaintiffs
10   were young, were rushed through the signing process, did not see the arbitration
11   language ‘buried on the back page of the preprinted carbon paper forms,’ and did not
12   separately initial the arbitration clause.”); See also Guieterrez v. Autowest, Inc. 114
13   Cal. App. 4th 77, 89 (2003) (finding procedural unconscionability where a
14   particularly inconspicuous arbitration clause on a preprinted automobile lease was
15   not negotiated or separately initialed).
16         Language barriers can also support a finding of procedural unconscionability.
17   See Penilla v. Westmont Corporation, 3 Cal. App. 5th 205, 215 (the failure to
18   translate the agreement for residents who spoke only Spanish provided evidence of
19   procedural unconscionability). In the instant case, even if Plaintiff had been provided
20   written information adding an arbitration clause, she would have been unable to read
21   it due to her disabilities. Oral communication would also not have been effective
22   without use of an ASL interpreter. Consequently, the existence of mandatory
23   arbitration provisions came as a complete surprise to Ms. Duarte.
24              2. The Agreement is Substantively Unconscionable
25       The substantive element of unconscionability examines the agreement
26   for whether the terms are overly harsh, unduly oppressive, or unfairly one-sided - that
27   is, unreasonably favorable to the more powerful party. Magno at 287-288.
28         There are multiple aspects of the Agreement that reveal its extreme one-sided
     nature. Specifically:
                                                16   19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.142 Page 17 of 21




 1         (1) MFCU reserves the right to amend its terms at its discretion. How Credit
 2            Union members are to be notified of changes is unclear, with the only
 3            reference being to undefined “governing regulations.”
 4         (2) Under the section “Rights Preserved,” legal action in Court is authorized
 5            to preserve, foreclose, or obtain possession of real or personal property,
 6            and obtain the appointment of a receiver, which are the types of claims
 7            MFCU is likely to bring against its members. However, claims likely to
 8            be brought by its members against MFCU would be covered by the
 9            mandatory arbitration clause.
10         (3) In the case of MFCU taking legal action against its members for improper
11            handling of accounts, MFCU is entitled to fees and court costs; yet for
12            other types of cases, most likely involving claims of its members, fees and
13            costs are to be determined by the arbitrator.
14         (4) Under the section “Waiver of Rights,” the customer waives applicable
15            statutes of limitations, while MFCU does not. Statutes of limitations are
16            however enforced in the arbitration forum, where its members’ claims
17            pursuant to the Agreement would end up being adjudicated.
18         (5) MFCU has unimpeded lien rights with customers holding MFCU
19            harmless for any claims resulting from the exercise of such lien rights.
20         Substantive unconscionability has been found to exist when the more powerful
21   party, such as an employer, may avoid arbitration to adjudicate its claims but the
22   weaker party cannot. See Serafin v. Balco Properties Ltd., LLC, 235 Cal. App. 4th
23   165, 177-178 (2015). This is clearly the case under MFCU’s Agreement, where court
24   action is an option for MFCU but not for its members.
25         The unimpeded lien rights, one-sided provision for attorneys’ fees and waiver
26   of statutes of limitation also support a conclusion of substantive unconscionability.
27   Moreover, similar to employees’ claims under civil rights statutes, arbitration
28   agreements may not limit or waive statutory imposed remedies available to Ms.


                                            17   19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.143 Page 18 of 21




 1   Duarte.   As explained in Armendariz, “an agreement to arbitrate a statutory claim
 2   implicitly incorporates ‘the substantive and remedial provisions of the statute’…”
 3   Armendariz, at 103. (Citations omitted.)       An Arbitration agreement involving
 4   employment rights has been held to be lawful “only if it (1) provides for neutral
 5   arbitrators, (2) provides for more than minimal discovery, (3) provides for all types
 6   of relief that would otherwise be available in court, and (4) does not require
 7   employees to pay either unreasonable costs or any arbitrators’ fees or expenses as a
 8   condition of access to the arbitration forum…”Armendariz at 102, citing Cole v.
 9   Burn’s Intern. Security, 105 F. 3d 1465, 1482 (D.C. Cir 1197). The same reasoning
10   should apply in the instant case involving disability discrimination claims under the
11   ADA, Unruh, and DPA.
12         The arbitration forum is financially prohibitive, far exceeding court costs, and
13   potentially costing Plaintiff many thousands of dollars in administrative and
14   arbitrator fees. (Menasche Decl., ¶ ¶4-5). In addition, the Commercial Arbitration
15   rules produced by Defendant provide for only limited discovery, in the form of an
16   exchange of documents, and no depositions. (Doc. No. 8-1, Exh. E). This contrasts
17   to the more complete discovery available under the Federal Rules of Civil Procedure.
18   See Fed. Rules Civ. Pro. 26-37. The Agreement also grants the arbitrator full
19   discretion to award attorneys’ fees, running counter to attorneys’ fees provisions
20   contained in the ADA and state civil rights laws providing for a fee award to
21   prevailing plaintiffs only. Serafin, 235 Cal App. 4th at 183.
22         The Agreement provides MFCU with “more rights and greater remedies than
23   would be otherwise be available” while plaintiff is deprived of “significant rights and
24   remedies that they would normally enjoy.” Stirlen v. Supercuts, 51 Cal. App. 4th
25   1519, 1542. The Agreement is therefore so unfairly one-sided and lacking in
26   mutuality that it must be held to be substantively unconscionable and thus
27   unenforceable.
28


                                            18    19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.144 Page 19 of 21




 1          D. The offending provisions of the Agreement cannot be severed
               resulting in the entire contract being unenforceable.
 2
 3          Faced with a contract with one or more unconscionable provisions a court must
 4   decide whether they may be severed or the agreement is so ‘permeated’ by

 5   unconscionability that the whole agreement must be voided. Magno, at 292; Pinela

 6   v. Neiman Marcus Group, Inc., 238 Cal. App. 4th 227, 256 (2016). Voiding the

 7   agreement is particularly appropriate where, as here, there is more than one offending

 8   contract provision or where it would be necessary to rewrite and augment the

 9   agreement to cure it. Magno, at 292; Pinela at 255-256.

10   Like Pinela, here, the unconscionability “permeates” the Agreement to such a degree

11   that it should be voided in its entirety. Id.

12          E. The provision delegating the decision regarding the validity of
               Agreement to an arbitrator is unenforceable.
13
            It is well established that the question of arbitrability of a dispute is for a court
14
     and not the arbitrator to decide in the first instance, unless the parties clearly and
15
     unmistakably provided otherwise. AT&T Technologies, Inc. v. Communications
16
     Workers of America, 475 U.S. 643, 649 (1986).
17
            A delegation clause is also subject to the same challenges of lack of formation
18
     and unconscionability as any other contract including the agreement to arbitrate as a
19
     whole. Nielsen Contracting, Inc. v. Applied Underwriters, Inc., 22 Cal. App. 5th
20
     1096, 1109 (2018). Such challenges to the delegation clause are for a court to decide.
21
     Id.
22
            Defendant’s argument that an arbitrator and not this Court has the jurisdiction
23
     to decide the matter of arbitrability is unpersuasive. Specifically, Defendant
24
     improperly contends, “The United States Supreme Court has held that courts may not
25
     override contracts which delegate arbitrability, even if the court thinks that the
26
     arbitrability claim is wholly groundless,” and cites to two cases which do not support
27
     this contention. (Doc. No. 8 at 7-8).
28


                                               19    19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.145 Page 20 of 21




 1         In the first case, the Supreme Court held the court and not the arbitrator is to decide
 2   in the first instance whether parties agreed to arbitrate. AT&T Technologies, Inc. v.
 3   Communications Workers, 475 U.S. 643, 651 (1986). The second case involves a
 4   matter where the plaintiff argued the entire contract, and not the arbitrability clause,
 5   was unenforceable, and the Supreme Court found that under the FAA, if a party
 6   challenges the validity of the precise agreement to arbitrate at issue, a federal court
 7   must consider the challenge before ordering compliance with that agreement.
 8   However, if a party challenges the enforceability of the agreement as a whole, the
 9   challenge is for the arbitrator. 9 U.S.C.A. §§ 2, 4; Rent-A-Ctr., W., Inc. v. Jackson,
10   561 U.S. 63 (2010). Here, Ms. Duarte is not challenging the agreement as a whole;
11   rather, the agreement to arbitrate itself. As such, our case is distinguishable from
12   Rent-A-Ctr. and in line with its rule as well as the holding from AT& T Technologies,
13   Inc.
14         There is no evidence that Ms. Duarte ever assented to or even was notified of any
15   agreement to arbitrate. There is likewise no evidence that Ms. Duarte agreed to or
16   was aware of a delegation clause delegating the decision of arbitrability to an
17   arbitrator. That clause was indeed buried in the small print that Ms. Duarte could not
18   have read due to her vision impairment even if the document had been presented to
19   her. Both for reasons of lack of contract formation and unconscionability, the
20   delegation provision cannot be enforced.
21
     ///
22
23   ///
24
     ///
25
26   ///
27
     ///
28


                                                 20   19-cv-1441 AJB KSC
Case 3:19-cv-01441-TWR-KSC Document 11 Filed 10/21/19 PageID.146 Page 21 of 21




 1      IV. CONCLUSION
 2         Based on the above, Defendant’s Motion to Compel Arbitration and Stay
 3   Judicial Proceedings should be denied.
 4
                                  Respectfully submitted,
 5
     Dated: October 21, 2019      By:    /s/ Ann E. Menasche
 6                                       Ann E. Menasche SB#74774
 7                                       Ann.menasche@disabilityrightsca.org
 8
                                  By:    /s/ Nichole Marie Mendoza
 9                                       Nichole.mendoza@disabilityrightsca.org
10
                                         Attorneys for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          21    19-cv-1441 AJB KSC
